SENTENCIA
El peticionario Fernando Lugo Fabre nos solicita la re-vocación de una sentencia emitida en su contra por el Tribunal de Primera Instancia, confirmada por el Tribunal de Apelaciones, en la cual se le encontró culpable por el delito de actos lascivos, según estatuido en el Artículo 105(d) del Código Penal de 1974. Luego de examinar la prueba pre-sentada en el juicio y los argumentos de las partes, revoca-mos a la luz del principio de legalidad. Veamos los hechos que originan esta controversia.
I
El 26 de enero de 2006 el Ministerio Público presentó una denuncia en contra del peticionario Fernando Lugo Fabre (Lugo Fabre) por el delito de actos lascivos, según *126codificado en el Artículo 105(d) del Código Penal de 1974 (33 L.P.R.A. sec. 4067 (ed. 2001)). Según la denuncia, el peticionario cometió dicho delito en la persona de N.S.P,(1) consistente en que “utilizando medios engañosos, estando la perjudicada bajo los efectos de la anestesia ... el acusado le agarró la mano izquierda y se la llevó a su pene ejer-ciendo presión y movimientos hasta eyacular”. Apéndice, pág. 168.
El juicio, por tribunal de derecho, se prolongó por varios días del mes de abril de 2007. Como parte de los procedi-mientos, declararon diversos testigos, tanto por parte del Ministerio Público como de la defensa, incluyendo al peti-cionario Lugo Fabre, quien renunció a su derecho a no declarará2) Las versiones de los testigos del Ministerio Pú-blico y de la defensa sobre lo ocurrido son diametralmente opuestas. No obstante, los testimonios de los que declara-ron a favor de cada una de las partes son coherentes entre sí, por lo que realizaremos un resumen integrado de dichas declaraciones.
La señora N.S.P. declaró que el día 23 de abril de 2004 acudió, junto a su madre Gloria, al Advance Imaging Inter-ventional Center a realizarse una biopsia de la glándula tiroides. Indicó que en dicho centro conoció al peticionario Lugo Fabre, quien se identificó como empleado de la insti-tución y la entrevistó para la intervención. Lugo Fabre le informó que no se le podía realizar la intervención ese mismo día, pues N.S.P. no tenía unos estudios de laborato-rio recientes, los cuales eran requisito para ese tipo de procedimiento. Por lo tanto, éste le dio una cita para el 28 de abril de 2004. N.S.P. le indicó que ella vivía en el estado *127de Florida y que regresaba a su hogar el 27 de abril, por lo que le solicitó adelantar la cita. Lugo Fabre consultó con el Dr. Delfín Bernard, médico que realizaría la intervención, sobre la situación de N.S.P. Este indicó que si N.S.P. con-seguía los estudios de laboratorio a tiempo, éste podría rea-lizarle la intervención ese mismo día a la 1:00 de la tarde. Lugo Fabre así se lo comunicó a N.S.P., quien estuvo conforme. Lugo Fabre le indicó, además, que para el pro-cedimiento debía traer una almohada y una sábana de su propiedad.
N.S.P. regresó a la hora indicada con los estudios, la almohada y la sábana. Luego de llenar cierta documenta-ción, se cambió de ropa, vistiéndose con una bata desecha-ble, que le proporcionó el laboratorio. El peticionario la preparó para el estudio colocándole unos parchos de moni-toreo del corazón en su pecho y un suero en la mano izquierda. Acto seguido, la llevó donde el doctor Bernard, quien realizaría la intervención. Este le indicó que le su-ministraría una anestesia local que adormecería el área del cuello, pero que la mantendría semiconsciente, para que así pudiera seguir las instrucciones durante el procedimiento. La intervención duró aproximadamente veinticinco minutos y luego fue llevada a un cuarto de re-cuperación por Lugo Fabre y una enfermera.
En dicho cuarto, fue acostada en un sillón reclinable que estaba localizado en un cubículo rodeado por paredes y una cortina al frente. La acomodaron con su almohada y su sábana. Se sintió un poco mareada, y se quedó dormida. Al rato, sintió que le agarraron su mano izquierda y cuando abrió un poco los ojos, vio a Lugo Fabre quien le puso la mano en su pene erecto y comenzó a masturbarse. Declaró que se quedó paralizada por el miedo y que no pudo gritar, pues no tenía voz, además de sentirse todavía un poco mareada. Indicó que el incidente duró de dos a tres minu-tos y que Lugo Fabre, al terminar, eyaculó sobre la bata que tenía puesta, su pecho y la sábana con la cual estaba *128arropada, que había traído de su casa. Expresó que Lugo Fabre salió del cubículo, se lavó las manos y se retiró. In-dicó que lo ocurrido fue entre las 2:00 y las 2:30 de la tarde.
N.S.P. continuó declarando que cerca de las 3:00 de la tarde vio a una enfermera de nombre Raquel y le hizo se-ñas para que ésta le cambiara el suero, el cual estaba lleno de sangre, y la ayudara a ir al baño. La enfermera le quitó el suero, le limpió el área y le puso una curita. Según lo declarado, la enfermera la llevó al baño y ésta intentó vo-mitar pero no pudo. En el baño se limpió su pecho con la bata que tenía puesta, la botó en el zafacón y se cambió de ropa. Al salir del baño, estaba otra enfermera, Lissette, quien le indicó que recogiera sus pertenencias, ya que le iban a dar de alta. No le contó a ninguna de las enfermeras lo sucedido.
Al salir al área de espera, la recibió su madre Gloria. N.S.P. le dio la almohada y la sábana a su señora madre, quien al tocar la sábana le indicó que estaba mojada y que apestaba a semen, aunque no llegó a decirlo en voz alta en el área de espera, pues N.S.P. le hizo señas —abriéndole los ojos— para que no dijera nada. Declaró que estando fuera de la institución, su madre le repitió que la sábana apestaba a semen. N.S.P., sin comentarle nada a su madre, se recostó en su hombro y comenzó a llorar. Luego se fue a su casa y descansó. Ese día no le contó nada de lo ocurrido a su madre.
Al otro día, el 24 de abril de 2004, Gloria se disponía a lavar la sábana, y N.S.P. se lo impidió y le indicó que la colocara en una bolsa plástica. En ese momento le contó lo que le había ocurrido y que no quería lavar la sábana, pues era prueba del suceso. Posteriormente, el 27 de abril de 2004 se comunicó con su abogado, quien la puso en con-tacto con la Dra. Yocasta Brugal Mena, patóloga forense, para que ésta determinara si la sábana contenía semen de Lugo Fabre. La doctora Brugal Mena recibió la sábana en mayo de 2004 y la refirió a la tecnóloga médica Leida Ro-*129dríguez Velez, quien, luego de analizar una muestra de ésta concluyó que, en efecto, el fluido contenido en la sá-bana era semen.
El 13 de abril de 2005 N.S.P. acudió, en compañía de su abogado, a la Policía para presentar una querella contra Lugo Fabre. Fue entrevistada por la agente Jasmine Colón. N.S.P. realizó una declaración ante la agente Colón sustancialmente similar a la anteriormente relatada. A preguntas de la agente Colón sobre la tardanza en reportar lo ocurrido (desde el 23 de abril de 2004 hasta el 13 de abril de 2005), N.S.P. le indicó que se debía a que ella desconocía cómo funcionaba el procedimiento en Puerto Rico, pues era residente del estado de Florida.
La agente Colón continuó declarando que se reunió con la doctora Brugal Mena, quien le hizo entrega de la sábana analizada. Posteriormente, en julio de 2005, la agente Co-lón citó a Lugo Fabre para entrevistarlo referente a los hechos acontecidos el 23 de abril de 2004. Le indicó que estaba investigando unos sucesos acaecidos en Advance Imaging ese día, pero no le dijo que era relacionado con N.S.P. Le solicitó a éste si podía dar una muestra de san-gre, a lo cual éste accedió, luego de consultarlo con su abogado. La Agente Colón llevó la sábana, la muestra ocu-pada a Lugo Fabre y una muestra bucal de N.S.P. al Insti-tuto de Ciencias Forenses. Con dichas muestras, el señor Fernando Mercedes Fernández, especialista de ADN en el Laboratorio de Criminalística del Instituto, concluyó que el perfil genético encontrado en la muestra de tela de la sá-bana correspondía al perfil genético de Lugo Fabre. Es de-cir, según lo declarado por el Sr. Mercedes Fernández, el semen que había en la sábana pertenecía a Lugo Fabre.
Por otra parte, por la defensa declararon cuatro testigos. Las primeras dos testigos, la Sra. Raquel Rivera Santiago y la Sra. Lourdes Narváez Espinel, declararon, en síntesis, que laboraban como enfermeras en el centro Advance Imaging para el día 23 de abril de 2004 y que no *130recordaban haber cambiado un suero infiltrado a N.S.P. Ambas declararon que cuando a un paciente se le infiltra un suero, se realiza un informe de incidente que se hace formar parte del expediente del paciente en Advance Imaging y que en este caso no existía dicho informe. La Sra. Lourdes Narváez Espinel declaró, además, que fue quien tomó las anotaciones de los vitales de N.S.P. el día de la intervención, desde las 2:30 hasta las 4:00 de la tarde en intervalos de quince minutos y no vio nada fuera de lo normal. En el contrainterrogatorio declaró que algunas de las anotaciones pueden tomarse desde un monitor, por lo que no necesariamente se tiene que estar en el área donde se encuentra el paciente para realizarlas.
Por otro lado, como adelantáramos, el peticionario Lugo Fabre renunció a su derecho a no declarar en el juicio y testificó a su favor. Indicó que era enfermero graduado y ostentaba una maestría en anestesia de la Universidad In-teramericana de Puerto Rico en Arecibo. Su relato sobre lo ocurrido el 23 de abril de 2004, antes del procedimiento realizado a N.S.P., es esencialmente similar a lo declarado por ésta en su testimonio. Indicó que luego de terminado el procedimiento, trasladaron a N.S.P. al área de recupera-ción donde la enfermera Lourdes Narváez y él la atendie-ron y la conectaron a un monitor cardíaco. Relató que vio a la paciente a las 2:00 de la tarde cuando llegó al área de recuperación y luego de diez a doce veces mientras hacía las rondas a los pacientes.
Indicó que observó cuando una enfermera ayudó a N.S.P. a ir al baño, donde ésta se cambió de ropa. Expresó que luego llevó a la paciente afuera, esperó que llegara el vehículo que la recogería y la ayudó a montarse en dicho vehículo. Negó haberse masturbado con la mano de N.S.P.
Continuó declarando que al otro día, esto es, el 24 de abril de 2004, entre las 9:00 y las 10:00 de la mañana, recibió una llamada en Advance Imaging de N.S.P. Esta le indicó que quería realizarle un obsequio en agradecimiento *131al trato que se le había brindado el día anterior. Lo citó para que se encontraran en el tercer piso del estaciona-miento multipisos del Hospital San Pablo, al lado de Advance Imaging. Declaró que N.S.P. llegó en un automóvil, el cual no recuerda cómo es, y se estacionó frente a la pared hacia el fondo del estacionamiento. El se acercó por el lado del pasajero, ella lo invitó a entrar en el vehículo y así él lo hizo. Indicó que N.S.P. le regaló un disco compacto de mú-sica en agradecimiento a sus atenciones. Siguieron conver-sando y Lugo Fabre le indicó que estaba concluyendo sus estudios de maestría y que probablemente se mudaría al estado de Florida al terminar. N.S.P. le dijo que si llegaba a mudarse, que la contactara, que ésta podía ayudarle con la relocalización. Al despedirse, Lugo Fabre le dio un beso en la mejilla, y ésta le correspondió.
Según lo declarado por Lugo Fabre, en ese momento N.S.P. le puso la mano en el muslo y le tocó los genitales, y éste se excitó. Declaró que ésta siguió tocándolo y le ofreció sexo oral, a lo que éste se negó porque no la conocía. No obstante, se bajó los pantalones y aceptó que ésta lo masturbara. Cuando sintió que iba a eyacular, se lo indicó a N.S.P., quien sacó de la parte trasera del vehículo una sábana y se la puso en la base del pene. Declaró que ésta siguió masturbándolo hasta que éste eyaculó y ella lo lim-pió con la sábana. Declaró que N.S.P. volvió a ofrecerle sexo oral, a lo que éste nuevamente se negó y se despidió de ella. Lugo Fabre concluyó su testimonio indicando que no supo de N.S.P. hasta que recibió un emplazamiento de una demanda que N.S.P. presentó contra éste y Advance Imaging en el Tribunal de Distrito de Estados Unidos para el Distrito de Puerto Rico.
De acuerdo con la extensa prueba testifical, documen-tal, real y pericial recibida, el Tribunal de Primera Instan-cia declaró culpable al señor Lugo Fabre y lo sentenció a la pena fija de seis años de reclusión, con el beneficio de sen-tencia suspendida. Inconforme, éste acudió al Tribunal de *132Apelaciones, alegando que el foro de instancia apreció erró-neamente la prueba presentada en su contra. Adujo que la versión de N.S.P. de lo ocurrido era inverosímil, por lo que no se podía sostener su culpabilidad más allá de duda razonable. En la alternativa, alegó que la sentencia violó el principio de legalidad, pues de los hechos probados no sur-gió que éste haya engañado de forma alguna a N.S.P. Un panel dividido del Tribunal de Apelaciones confirmó la sen-tencia apelada, indicando que no encontró error mani-fiesto, pasión, prejuicio o parcialidad en la apreciación de la prueba por parte del foro de instancia. Dicho foro resol-vió, además, que no había problema con el principio de legalidad, pues se probó que Lugo Fabre “valiéndose de su condición de enfermero y del consentimiento médico pres-tado por [N.S.P.], cometió los actos imputados en el pliego acusatorio” lo que, según su criterio, constituyen los “me-dios engañosos” requeridos por el delito. Apéndice, pág. 167.(3)
Aún inconforme, el peticionario Lugo Fabre acude ante este Tribunal, presentando los mismos errores que pre-sentó ante el foro intermedio. El 20 de noviembre de 2009 emitimos una Resolución, en la cual le ordenamos a la Pro-curadora General que mostrara causa por la cual no debía-mos revocar la sentencia del Tribunal de Apelaciones. La Procuradora General compareció el 27 de enero de 2010 en cumplimiento de nuestra orden. Con el beneficio de su comparecencia, resolvemos según lo intimado.
II
Por entender que podemos resolver el presente caso a la luz del principio de legalidad, no atenderemos los errores presentados por el peticionario relacionados con la aprecia-ción de la prueba presentada. En ese sentido, brindamos *133total deferencia al juicio de credibilidad realizado por el Tribunal de Primera Instancia en este caso. Pasemos en-tonces a exponer el derecho aplicable a esta controversia.
A. El Artículo 8 del Código Penal de 1974 exponía el principio de legalidad. Indicaba dicho artículo que
[n]o se instará acción penal contra persona alguna por un hecho que no esté expresamente definido por la ley como de-lito, ni se impondrán penas o medidas de seguridad que la ley no hubiere previamente establecido.
No se podrán crear por analogía delitos, penas, ni medidas de seguridad. Art. 8 del Código Penal de 1974 (33 L.P.R.A. sec. 3031 (ed. 2001)).
El principio de legalidad es una exigencia de seguridad jurídica que requiere que el ciudadano conozca previa-mente los delitos estatuidos y sus penas correspondientes, además de garantizar que la Rama política representativa del pueblo —la Asamblea Legislativa— sea la que determine los delitos y las penas por las que el Estado puede procesar a un individuo. Véase S. Mir Puig, Derecho Penal Parte General, 7ma ed., Montevideo-Buenos Aires, Ed. B de F, 2005, pág. 115. “Mediante su formulación se adelan-tan los siguientes intereses: 1) la limitación de la arbitra-riedad [en la aplicación de la ley penal], 2) la separación de poderes, 3) la prevención general y 4) el principio de culpabilidad.” L.E. Chiesa Aponte, Derecho Penal Sustan-tivo, San Juan, Pubs. J.T.S., 2007, pág. 43, citando a C. Roxin, Derecho Penal, Parte General, (Luzón Peña y otros, trads.), Madrid, Ed. Civitas, 2000, págs. 144-147.
En Puerto Rico el principio de legalidad instaura la ga-rantía de ley escrita, pues no es válido que se inste una acción penal por un hecho que no esté expresamente defi-nido como delito en la ley, lo que elimina la posibilidad de crear delitos a base de jurisprudencia o del derecho consuetudinario. Chiesa Aponte, op. cit., pág. 44; Pueblo v. Figueroa Garriga, 140 D.P.R. 225 (1996). Además, relacio-nado con lo anterior, se dispone la garantía de ley estricta, *134lo que prohíbe la creación de delitos y penas por analogía pues “el juez está impedido de penalizar un hecho no tipi-ficado como delito por su semejanza con uno tipificado como tal; o admitir un agravante o una gradación especí-fica no enumerada, basándose en sus semejanzas con una enumerada; o imponer una pena no contemplada por la ley por su analogía con una prevista en la ley”. Pueblo v. Figueroa Pomoles, 172 D.P.R. 403, 415 (2007), citando a D. Nevares-Muñiz, Derecho Penal Puertorriqueño: Parte General, Hato Rey, Inst, para el Desarrollo del Derecho, 1983, pág. 63.
En relación con la prohibición de analogía, hemos expre-sado que “[l]a analogía conlleva aplicar la ley a unos he-chos ó situaciones no contemplados en [ésta] porque son semejantes o parecidos a los allí dispuestos. Al aplicar la analogía, el juez suple la voluntad del legislador, la cual no existe para los hechos que tiene ante sí, basado en su se-mejanza a los hechos sí tipificados”. Pueblo v. Bonilla, 148 D.P.R. 486, 503 (1999). Véanse, también: Pueblo v. Barreto Rohena, 149 D.P.R. 718, 722 (1999); Pueblo v. González Vega, 147 D.P.R. 692, 702 (1999); Pueblo v. Ríos Dávila, 143 D.P.R. 687, 697 (1997).
Esto, por supuesto, no significa que la ley penal por apli-carse no sea susceptible de interpretación, siempre que la lectura que se realice del texto legal no desborde los límites razonables de tal ejercicio. Mir Puig, op. cit., pág. 124. La diferencia entre una interpretación razonable y la analogía es que mientras la interpretación es una búsqueda de un sentido legal que se halle dentro del “sentido literal posi-ble” del estatuto, la analogía supone la aplicación de la ley penal a un supuesto no comprendido en ninguno de los sentidos posibles de su letra, pero análogo al texto legal, íd. El “sentido literal posible” del tipo puede estar influen-ciado por los precedentes judiciales que hayan interpre-tado dicho texto legal, siempre y cuando éstos se ajusten al texto claro de la ley. Pueblo v. González Vega, supra, pág. *135700; Chiesa Aponte, op. cit., pág. 47. Después de todo, no podemos perder de perspectiva que los estatutos penales deben ser interpretados restrictivamente en lo que desfa-vorezcan al acusado, aunque ello no requiere que le demos a un estatuto penal un significado más limitado al que usualmente tiene dentro de la realidad social. Pueblo v. Figueroa Pomoles, supra; Pueblo v. Sierra Rodríguez, 137 D.P.R. 903 (1995).
Con lo anteriormente expuesto en mente, pasemos a analizar la modalidad del delito de actos lascivos por el cual fue acusado el peticionario Lugo Fabre, según fue es-tatuido en el Artículo 105(d) del Código Penal de 1974, supra.
B. El delito de actos lascivos estatuido en el Artículo 105 del Código Penal de 1974,(4) en lo pertinente, indica:
Toda persona que sin intentar consumar acceso carnal co-metiere cualquier acto impúdico o lascivo con otra será sancio-nada con pena de reclusión según más adelante se dispone si concurrieran cualesquiera de las siguientes modalidades:
(d) Si la víctima fuere compelida al acto mediante el empleo de medios engañosos que anulen o disminuyan sustancial-mente, sin su conocimiento, su capacidad de resistencia. Art. 105(d) del Código Penal de 1974, supra.
El delito de actos lascivos castiga el que una persona cometa hacia otra cualquier acto impúdico o lascivo, en las modalidades que el propio delito establece. Un acto lascivo o impúdico es aquel que tiende a despertar, excitar o satis-facer la impudicia, la pasión o los deseos sexuales del sujeto activo. Véase D. Nevares-Muñiz, Código Penal de Puerto Rico, 6ta ed., San Juan, Inst. para el Desarrollo del Derecho, Inc., 2000, pág. 207. Se trata de un delito que *136ofende el pudor e indemnidad sexual de la víctima, pero se realiza sin la intención de consumar la penetración sexual. Véase D. Nevares-Muñiz, Nuevo Código Penal de Puerto Rico, 3ra ed., San Juan, Inst, para el Desarrollo del Dere-cho, 2008, pág. 197. El acto puede consistir en el contacto con el cuerpo de la víctima u obligar o inducir a ésta a realizar actos sobre la persona del imputado para excitar o satisfacer los deseos sexuales de éste. Íd.
El bien jurídico protegido por el delito de actos lascivos es la libertad e indemnidad sexual, pues se busca proteger aquella parte de la libertad referida al ejercicio de la pro-pia sexualidad y la disposición del propio cuerpo. F. Muñoz Conde, Derecho Penal: Parte Especial, 15ta ed., Valencia, Ed. Tirant lo Blanch, 2004, pág. 206. En el caso de los menores, puesto que carecen de autonomía para ejercer dicha libertad, lo que se pretende proteger es la libertad futura concretada en la normal evolución y desarrollo de su personalidad, y en los incapaces se busca evitar que éstos sean utilizados como objeto sexual de terceras personas que abusen de su situación para satisfacer sus deseos sexuales. Íd., pág. 207.
El sujeto activo de este delito puede serlo cualquier persona, sin importar su sexo. Nevares-Muñiz, Nuevo Código Penal de Puerto Rico, op. cit. El sujeto pasivo podrá ser igualmente cualquier persona a la cual se le lacere su de-recho a la libertad o indemnidad sexual. La acción típica queda definida por el primer párrafo del delito, esto es, cometer cualquier acto lascivo, lo que implica cualquier acto que tienda a despertar, excitar o satisfacer la pasión o deseos sexuales del sujeto activo. Por lo tanto, la definición del acto típico queda inevitablemente atada a la natura-leza de éste, en tanto el mismo pueda considerarse como tendente a excitar o satisfacer el deseo sexual del impu-tado o imputada, lo cual quedará establecido según las cir-cunstancias de cada caso.
*137La realización de la acción típica no es suficiente para configurar el delito, si no se cumplen con ciertas circuns-tancias esenciales establecidas en el tipo. El primer ele-mento que debe estar presente, aplicable a todas las moda-lidades, es que el acto cometido no haya sido con la intención de consumar una penetración sexual. En casos en que está presente dicha intención, entonces estaríamos ante la tentativa del delito de violación (hoy agresión sexual). Nevares-Muñiz, Nuevo Código Penal de Puerto Rico, op. cit., pág. 198. Las demás circunstancias necesa-rias para que se configure el delito surgen de las distintas modalidades de éste, establecidas en el Artículo 105 del Código Penal de 1974, supra. En el caso ante nuestra con-sideración, al peticionario Lugo Fabre se le imputó la mo-dalidad (d), esto es, que compelió a la víctima al acto me-diante el empleo de medios engañosos que anularon o disminuyeron sustancialmente, sin su conocimiento, su ca-pacidad de resistencia.
Analizando detenidamente la modalidad imputada, la palabra “compeler” significa “obligar a alguien, con fuerza o por autoridad, a que haga lo que no quiere”. Real Academia Española, Diccionario de la Lengua Española, 22da ed., Madrid, Ed. Espasa-Calpe, 2001, T. I, pág. 604. Es de-cir, que el tipo requiere que el sujeto activo obligue a la víctima al acto lascivo o impúdico, partiendo de que ésta no lo quiera llevar a cabo. La acción de compeler a la víctima debe realizarse mediante el empleo de “medios engañosos” que anulen la capacidad de resistencia de ésta, sin que la víctima conozca que la están engañando. De la víctima co-nocer del engaño, entonces no se configurará la situación típica, pues se entendería que hubo consentimiento y, por lo tanto, no habría laceración al bien jurídico de libertad sexual. Toda vez que la utilización de medios engañosos es un elemento esencial de esta modalidad del delito, debe-mos delimitar qué constituye “engaño” o “medios engaño-*138sos” para determinar bajo qué circunstancias dicha moda-lidad se configura.
El Artículo 7 del Código Penal de 1974, el cual contiene varias definiciones, no define “medios engañosos” ni “engaño”. Dicho artículo, no obstante, define “fraudulenta-mente o defraudar” como cualquier “[a]cto cometido me-diante ardid, simulación, trama, treta o mediante cual-quier forma de engaño”.(5) (Énfasis suplido.) Art. 7 del Código Penal de 1974 (33 L.P.R.A. sec. 3022 (ed. 2001)). Por lo tanto, sabemos que “engaño” es, según el Código, sinónimo de fraude, ardid,(6) simulación,(7) trama(8) o treta.(9) Por otra parte, “engañar”, según definido por el Diccionario de la Real Academia Española de la Lengua, significa “dar a la mentira apariencia de verdad” o “inducir a alguien a tener por cierto lo que no lo es, valiéndose de palabras o de obras aparentes y fingidas”. Real Academia Española, op. cit., T. I, pág. 913.
Al examinar el significado de “medios engañosos” debe-mos igualmente auscultar el propósito que inspiró al legis-lador a incluir dicha modalidad en el Artículo 105. La mo-dalidad (d) del Artículo 105 fue añadida por el Proyecto del Senado 257 (P. del S. 257), que luego se convirtió en la Ley Núm. 76 del 9 de julio de 1986 (Ley Núm. 76). Según el historial legislativo de dicha ley, esa modalidad fue incluida en respuesta a una sentencia no publicada emitida por este Tribunal el 12 de abril de 1983, en el caso Pueblo v. Medina Gaud, Núm. CR-82-14. En ese caso, a un médico se le *139imputó el delito de tentativa de violación por haber tocado partes íntimas del cuerpo de una paciente de manera las-civa, mientras simulaba realizar un examen vaginal. El an-tiguo Tribunal Superior encontró culpable al acusado del delito de actos lascivos en su modalidad (b).(10) En aquella ocasión, al emitir una sentencia para revocar el fallo de ac-tos lascivos, expresamos:
En el presente caso no existe esta equivalencia entre los ele-mentos de la modalidad imputada de tentativa de violación y los elementos requeridos por el artículo 105(b). Esta última disposición está limitada a una disminución de la capacidad de resistencia de la víctima “a través de medios hipnóticos, narcóticos, deprimentes o estimulantes o sustancias o medios similares”. Estos medios similares no incluyen el engaño por parte del autor, que es esencialmente la actuación alegada en este caso. Este resultado obedece a un defecto en la redacción del estatuto, el cual contiene una laguna que permite que ac-tuaciones como la de este caso no sea castigada como delito de actos lascivos.
Haciendo alusión directa a este pasaje de la sentencia en el caso antes mencionado, la Asamblea Legislativa ac-tuó sobre la laguna que identificamos en la redacción del delito y aprobó la Ley Núm. 76 con el propósito de “adicio-nar el engaño por parte del autor del delito como otra cir-cunstancia que debe tomarse en cuenta en la tipificación del [delito]”. Véase Exposición de Motivos de la Ley Núm. 76 (1986 Leyes de Puerto Rico 256). En la discusión del P. del S. 257 en el seno del Senado, en ocasión de la votación para su aprobación, se dio un intercambio entre el enton-ces Presidente de la Comisión de lo Jurídico de dicho cuerpo, Hon. Francisco Aponte Pérez y el Hon. Rolando Silva Iglesias, que estimamos conveniente reproducir para *140determinar el entendido que tenía la Asamblea Legislativa al incluir el “engaño” como modalidad de delito.
Sr. Silva: Señor, Senador, estamos aquí tipificando un delito serio, un delito grave, un delito que conlleva depravación moral y que además de eso, conlleva una pena fija de seis (6) años de presidio. Y estamos tipificándolo por un engaño. Yo quisiera que el compañero me explique, {¿\qué es lo que estamos legis-lando, o sea, cuál es el ámbito del engaño que se está legislando aquí en la tarde de hoy ?
Sr. Aponte Pérez: La enmienda lo único que quiere, señor Pre-sidente, es suplir la omisión que encontró el Tribunal Supremo en el caso de Medina Gaud. No estamos extendiendo las con-sideraciones y los límites de esta enmienda que es meritoria a los casos que menciona el compañero ....
Sr. Silva: Por eso, pero yo lo que quiero es que el compañero me diga, [¿]qué es lo que él entiende por engaño?
Sr. Aponte Pérez: Pues, no va mas allá de lo que dijo el Supremo por engaño, punto. (Énfasis suplido.) Diario de Sesiones del Senado de Puerto Rico, 28 de abril de 1986, págs. 2489-2490.
Es decir, que al momento de aprobarse el P. del S. 257, la intención que tuvo la Asamblea Legislativa fue la de atender situaciones similares a las que enfrentó este Tribunal en el caso de Pueblo v. Medina Gaud. Por lo tanto, lo que la Asamblea Legislativa pretendía castigar eran situa-ciones en las cuales el sujeto activo obtuviera un consenti-miento viciado de la víctima para cometer el acto lascivo, induciendo a error a ésta mediante la simulación o la re-presentación falsa de la realización de un acto para el cual la víctima sí prestó su consentimiento. De tal manera, se consigue sancionar la lesión al bien jurídico de libertad sexual, el cual se ve lacerado en tanto su portador con-siente a dicho acto a través de las palabras u obras fingidas del sujeto activo en relación con el hecho cometido.
Examinando brevemente el derecho comparado, encon-tramos que el engaño es igualmente base de responsabili-dad penal por delitos sexuales, tanto en la doctrina estado-*141unidense como en la continental. Así, en la doctrina estadounidense, tanto en el delito de violación {rape), como en el de acometimiento o agresión sexual {sexual assault! sexual battery), se castiga la obtención del consentimiento de la víctima a través del engaño, lo que se conocía en el “common law” como “deception” o “fraud”(11) Véase Model Penal Code Secs. 213.1 y 213.4. En general, existen dos tipos principales de fraude o engaño que los estatutos es-tatales castigan: (1) la simulación de tratamiento médico a la víctima o (2) la simulación sobre la identidad del sujeto activo, normalmente cuando éste se hace pasar como el marido de la víctima. Véanse: 2 La Fave, Substantive Criminal Law Sec. 17.3(c), págs. 628-630 (2003); R.M. Perkins y R.N. Boyce, Criminal Law, 3ra ed., Nueva York, The Foundation Press, 1982, pág. 214. En ambos casos, el de-lito se configura por haberse conseguido un consentimiento viciado de la víctima mediante la simulación realizada por el sujeto activo, sea sobre la naturaleza del acto o sobre su identidad. La premisa básica de la responsabilidad penal bajo dicho delito es que una persona que es engañada sobre la naturaleza del acto que ha de llevarse a cabo no puede dar un consentimiento válido a dicha conducta. Véase Model Penal Code Sec. 213.4.
*142Por otro lado, en España, antes del Código Penal de 1995, el delito de abusos deshonestos constituía el equiva-lente a nuestro Artículo 105 de actos lascivos.(12) Dicho de-lito podía configurarse mediando engaño, como una moda-lidad del delito de estupro. (13) Al comentar sobre dicha modalidad, se dijo que el “abuso deshonesto realizado me-diante engaño ... se caracteriza ... porque en su ámbito la invalidez del consentimiento se muestra de un modo fla-grante, en tanto la víctima es llevada a error por el sujeto activo”. C. Carmona Salgado, Los Delitos de Abusos Desho-nestos, Barcelona, Ed. Bosch, 1981, pág. 50. En el nuevo delito de abuso fraudulento,(14) comenta Muñoz Conde que “[p]or engaño habrá que entender, por tanto, cualquier me-dio fraudulento empleado por el sujeto activo para conse-*143guir la relación, que determine causalmente un vicio de voluntad”. Muñoz Conde, op. cit., pág. 227. También se ha expresado que “el engaño consiste en la mendacidad o ardid de que se vale [el sujeto activo] para que la [víctima] con-sienta en el acceso carnal que de otro modo no hubiera permitido. Importa insistir en la necesidad de que el sujeto activo trame la manera de inducir a error a la víctima, y que lo haga con clara conciencia de estar mintiendo ... precisa-mente, para alcanzar su propósito”. (Escolios omitidos.) E. Orts Berenguer, Delitos contra la Libertad Sexual, Valencia, Ed. Tirant lo Blanch, 1995, págs. 249-250.
Del estudio realizado, podemos colegir que, tanto en la doctrina continental como en la estadounidense, existe convergencia en cuanto al elemento de engaño en los deli-tos sexuales. En ambas tradiciones se busca castigar el que se consiga el consentimiento de la víctima a través de si-mulaciones o representaciones falsas realizadas por el su-jeto activo. Igual propósito tuvo nuestra Asamblea Legisla-tiva al incluir la modalidad (d) al Artículo 105, según vimos anteriormente. De acuerdo al texto de la ley, a su interpre-tación teleológica y al estudio del derecho comparado, po-demos entonces concluir que los “medios engañosos” del Artículo 105(d) requieren que el sujeto activo realice una simulación o una representación falsa y mendaz que in-duzca a error a la víctima y, por consiguiente, ésta con-sienta al acto lascivo como consecuencia de las actuaciones fraudulentas del autor. El empleo de dichos medios enga-ñosos son los que vician el consentimiento de la víctima “de tal manera que no tiene capacidad sustancial para negarse al acto lascivo o para resistirse al mismo”. Nevares-Muñiz, Código Penal de Puerto Rico, op. cit., pág. 209.
En relación con el tipo subjetivo del delito, éste requiere intención, aunque será suficiente probar que el sujeto ha previsto el resultado como consecuencia probable de su ac-ción o como lo expresa el Código Penal de 2004, que el sujeto activo “ha querido su conducta a conciencia de que *144implicaba un riesgo considerable y no permitido de produ-cir el hecho delictivo realizado”. Art. 23(c) del Código Penal de 2004 (33 L.P.R.A. sec. 4651). Véase también el Art. 15(b) del Código Penal de 1974 (33 L.P.R.A. sec. 3062 (ed. 2001)).
Establecidos los elementos del delito de actos lascivos, según la modalidad (d) dispuesta en el Artículo 105 del Código Penal de 1974, pasemos a analizar la prueba pre-sentada por el Ministerio Público contra el peticionario Lugo Fabre.
III
En el caso ante nuestra consideración, la prueba presen-tada por el Ministerio Público, creída por el Tribunal de Primera Instancia, estableció que el 23 de abril de 2004 N.S.P. se encontraba en el Advance Imaging recuperándose de una biopsia que se le había realizado en dicho centro. Esta se había quedado dormida, debido a la anestesia su-ministrada durante la intervención. La prueba demostró, además, que mientras N.S.P. se reponía de dicho procedi-miento, el señor Lugo Fabre se acercó a ésta, tomó su mano y comenzó a masturbarse con ella hasta eyacular. No se demostró que N.S.P. haya consentido al acto, pues ésta se encontraba semiconsciente debido a la intervención realizada. Igualmente, se estableció que mientras el señor Lugo Fabre realizaba el acto, N.S.P. se sintió atemorizada, razón por la cual no pudo solicitar ayuda. Ante tales he-chos, la acción cometida por Lugo Fabre constituyó un acto que satisfizo la impudicia, la pasión y los deseos sexuales de éste, por lo que concluimos que cometió un acto lascivo.
La prueba presentada, no obstante, no estableció que Lugo Fabre simulara realizar otro acto, le hiciera una re-presentación falsa a N.S.P. o la indujera a error de alguna forma, de modo que viciara su consentimiento al acto. Es decir, el Ministerio Público no probó que Lugo Fabre indu-jera a N.S.P. a “tener por cierto lo que no lo es”, para co-*145meter el delito imputado mediante un consentimiento viciado. De hecho, de la prueba del Ministerio Público no surge que N.S.P. haya consentido de alguna manera al acto, conscientemente o a través de “medios engañosos” como re-quiere la modalidad imputada. Más bien, lo que fue probado ante el foro de instancia fue que el señor Lugo Fabre, sin autorización alguna y sin mediar palabra, se acercó a N.S.P. y realizó el acto por el cual fue hallado culpable.
Siendo así, es forzoso concluir que el Ministerio Público falló en probar un elemento esencial del delito imputado, esto es, que el señor Lugo Fabre cometió el delito de actos lascivos mediante el uso de medios engañosos que hayan viciado el consentimiento de N.S.P. al acto. El fallo emitido por la ilustrada sala sentenciadora no puede subsistir, pues el Estado no cumplió con su obligación constitucional de probar más allá de duda razonable todos los elementos esenciales del delito imputado. Véase Pueblo v. Irizarry, 156 D.P.R. 780 (2002).
La Procuradora General, mediante su escrito en cumpli-miento de orden, alega que “no debe de existir ninguna diferencia entre lo acontecido en este caso y el que una persona sea drogada específicamente para estos fines, ya que el bien tutelado es la protección de la integridad y el honor sexual del individuo, quien no está en posición de consentir al acto. ... [Aun] cuando el apelante no provocó el estado de inconsciencia de la perjudicada con fines de agredirla ... éste aprovechó el estado de indefensión de la perjudicada, con pleno conocimiento de ello, para incurrir en conducta delic-tiva constitutiva de actos lascivos”. Escrito en Cumpli-miento de Orden, pág. 31.
A todas luces, la Procuradora General nos invita a que apliquemos por analogía el Artículo 105(d) a lo acontecido en el caso ante nuestra consideración, ya que, en su opinión, no existe diferencia entre los hechos probados y el que se drogue a una persona “para estos fines”, pues se probó que Lugo Fabre se aprovechó del estado de indefensión de la *146perjudicada. En primer lugar, la modalidad imputada re-quiere que el acto lascivo se cometa a través de medios en-gañosos, no mediante la intoxicación de la víctima con dro-gas, a diferencia de la modalidad (b) del mismo delito. En segundo lugar, el hecho de que Lugo Fabre se aprovechó del estado de semi-inconsciencia de N.S.P. no implica de forma alguna que éste utilizó medios engañosos para viciar su con-sentimiento y cometer el acto lascivo. Tomar ventaja de una persona semi-inconsciente y obligarla a realizar un acto sin su consentimiento —casi por la fuerza— no es utilizar me-dios engañosos que vicien el consentimiento de ésta al acto.
Adoptar la interpretación propuesta por la Procuradora General sería claudicar a nuestro deber de interpretar los estatutos penales de acuerdo al principio de legalidad y la prohibición de analogía que garantiza el ordenamiento. Como indicamos anteriormente, tanto el principio de lega-lidad, como la prohibición de analogía, sirven como límites a la interpretación brindada por los tribunales a los tipos penales, pues estamos impedidos de aplicar la ley a hechos o situaciones no contemplados en el delito imputado por ser semejantes a los allí contemplados.C15) Por lo tanto, de-clinamos aceptar la invitación intimada por la Procuradora General de acoger una interpretación violatoria del princi-pio de legalidad y la prohibición de analogía.
En virtud de lo anterior, procede revocar la sentencia del Tribunal de Apelaciones que confirmó la sentencia de culpabilidad dictaminada por el Tribunal de Primera Ins-tancia por el delito de actos lascivos, y decretar la absolu-ción del señor Lugo Fabre por dicho delito.
*147IV
Finalmente, antes de poder disponer del caso ante nues-tra consideración, debemos examinar si, como cuestión de derecho, la prueba presentada por el Ministerio Público probó más allá de duda razonable la comisión de otro delito menor incluido en el delito de actos lascivos del Artículo 105.
En Pueblo v. Rivera Ortiz, 150 D.P.R. 457, 467 (2000), resolvimos que el delito de agresión agravada del Artículo 95(d) del Código Penal de 1974 está incluido en el delito de actos lascivos, pues “[n]o es posible cometer actos lascivos o impúdicos contra la persona de una mujer sin cometer la agresión que el acto conlleva. Tal agresión o contacto ilegal realizado por un hombre contra la persona de una mujer, sin el consentimiento de ésta, configura precisamente el delito de agresión agravada”.
Dicha modalidad del delito de agresión agravada es me-nos grave, pues establece que la pena de reclusión no ex-cederá de seis meses o una multa máxima de $500. Véase Art. 95(d) del Código Penal de 1974 (33 L.P.R.A. sec. 4032 (ed. 2001)). Véase, también, el Art. 12 del Código Penal de 1974 (33 L.P.R.A. sec. 3044 (ed. 2001)). Por otro lado, el Artículo 77 de dicho Código establece que una de las razo-nes por las cuales se extingue la acción penal es la pres-cripción, la cual se computa desde el día de la comisión del delito hasta la fecha en que se expide el mandamiento de arresto o de citación, conforme a la Regla 6 ó 7 de Procedi-miento Criminal, 34 L.P.R.A. Ap. II. Véase, también, Art. 79 del Código Penal de 1974 (33 L.P.R.A. sec. 3413 (ed. 2001)). La acción penal para delitos menos graves según el Código Penal de 1974, y según el actual, prescribe al año, salvo que el delito imputado esté exceptuado de dicho término. Véase Art. 78 del Código Penal de 1974 (33 L.P.R.A. sec. 3412 (ed. 2001)). El delito de agresión agra-vada del Artículo 95(d) no se encuentra entre los exceptúa-*148dos, por lo que en su modalidad menos grave prescribe al año de la comisión de éste.
A pesar de que no albergamos duda de que los hechos probados contra el señor Lugo Fabre son constitutivos del delito de agresión agravada en su modalidad menos grave, no podemos devolver el caso al foro de instancia para que se le sentencie por dicho delito, pues la acción penal correspon-diente había prescrito al momento cuando se le encontró causa probable para arresto por el delito de actos lascivos. Véase Pueblo v. Oliver Frías, 118 D.P.R. 285 (1987). Esto es así, pues aun cuando el delito de agresión agravada del Ar-tículo 95(d) está incluido en el delito de actos lascivos por el cual se encontró causa probable para arresto conforme a derecho, dicha vista por el delito mayor interrumpe el tér-mino prescriptivo para el delito menor incluido, sólo cuando se haya celebrado dentro del término prescriptivo corres-pondiente al delito menor. Pueblo v. Oliver Frías, supra.(16) Véase, también, E.L. Chiesa Aponte, Derecho procesal penal de Puerto Rico y Estados Unidos, Bogotá, Ed. Forum, 1993, Secs. 21.10 y 26.2, págs. 58-62 y 248-251. Eso no ocurrió en este caso.
Los hechos de este caso ocurrieron el 23 de abril de 2004, según los testimonios presentados ante el foro de instancia. No fue hasta el 26 de enero de 2006 que el Mi-nisterio Público presentó una denuncia contra el señor Lugo Fabre por el delito de actos lascivos del Artículo 105, encontrándosele causa probable para arresto ese mismo día. Por consiguiente, surge claramente que a esa fecha había transcurrido el término de un año para procesar al señor Lugo Fabre por el delito de agresión agravada en su *149modalidad menos grave, contado desde la comisión del de-lito hasta la determinación de causa probable para arresto. Por lo tanto, es forzoso concluir que dicha acción penal se extinguió por efecto de la prescripción, por lo que estamos impedidos de ordenar sentenciar al señor Lugo Fabre por la comisión de ese delito.
V
En suma, el Ministerio Público falló en presentar prueba sobre un elemento esencial del delito de actos las-civos del Artículo 105(d), por lo que no puede prevalecer el fallo de culpabilidad emitido por el foro de instancia. Por otro lado, el delito menor incluido de agresión agravada en su modalidad menos grave prescribió conforme la discu-sión antes expuesta. Por los fundamentos antes expuestos, se expide el auto, y se dicta la sentencia revocando el dicta-men del Tribunal de Apelaciones y se decreta la absolución del Sr. Fernando Lugo Fabre.
Así lo pronunció, manda el Tribunal y certifica la Secre-taria del Tribunal Supremo. El Juez Asociado Señor Kol-thoff Caraballo disintió con opinión escrita.
(.Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo


(1) A pesar de que N.S.P. es mayor de edad, utilizaremos sus iniciales para proteger su intimidad.


(2) Los testigos por parte del Ministerio Público fueron: N.S.P., su madre Gloria, Dra. Altagracia A. Alcántara González, agente Jasmine Colón, Dr. Delfín Bernard Echeandía, Leída Rodríguez Vélez, Dra. Yocasta Brugal Mena y Fernando Mercedes Fernández. Por parte de la defensa testificaron: Raquel Rivera Santiago, Lourdes Narváez Espinel, Ida Viera Leguillou y el peticionario Fernando Lugo Fabre.


(3) La Hon. Nélida Jiménez Velázquez emitió una opinión disidente.


(4) El delito de actos lascivos, según estatuido en el Artículo 144 del Código Penal de 2004, contiene un lenguaje similar al del Artículo 105 del Código Penal de 1974 aquí analizado. Véase Art. 144 del Código Penal de 2004 (33 L.P.R.A. sec. 4772). Por lo tanto, este análisis es aplicable a controversias surgidas a la luz del Código Penal de 2004.


(5) Idéntica definición tiene en el Código Penal de 2004. Véase Art. 14(q) del Código Penal de 2004 (33 L.P.R.A. sec. 4642).


(6) Ardid significa “artificio, medio empleado hábil y mañosamente para el logro de algún intento”. Real Academia Española, Diccionario de la Lengua Española, 22da ed., Madrid, Ed. Espasa-Calpe, 2001, T. I, pág. 199.


(7) Simulación es la acción de simular. Simular es “[rlepresentar algo, fingiendo o imitando lo que no es”. Real Academia Española, op. cit, T. II, pág. 2068.


(8) Tr-ama significa “[alrtificio, dolo, confabulación con que se perjudica a alguien”. Real Academia Española, op. cit., T. II, pág. 2208.


(9) Treta significa “[alrtificio sutil e ingenioso para conseguir algún intento”. Real Academia Española, op. cit., T. II, pág. 2225.


(10) La modalidad (b) del Artículo 105 indica que se configurará el delito “[s]i la víctima ha sido compelida al acto mediante el empleo de fuerza física irresistible o amenaza de grave e inmediato daño corporal, acompañada de la aparente aptitud para realizarlo, o anulando o disminuyendo sustancialmente, sin su conocimiento, su capacidad de resistencia a través de medios hipnóticos, narcóticos, deprimentes o estimulantes o sustancias o medios similares”. Art. 105(b) del Código Penal de 1974 (33 L.P.R.A. sec. 4067 (ed. 2001)).


(11) En el Código Penal Modelo, el delito equivalente al Artículo 105 de actos lascivos es el acometimiento sexual o “sexual assault”. Véase Model Penal Code Sec. 213.4. Dicho delito se configura cuando una persona tiene contacto sexual con otra que no sea su esposa o causa que otra persona tenga contacto sexual con ésta, si se cumple cualquiera de las circunstancias incluidas en el tipo. Contacto sexual está definido como tocar las partes íntimas o sexuales de una persona con la intención de excitarse o gratificar un deseo sexual. Íd. Una de las circunstancias a través de las cuales se configura el delito es cuando el sujeto activo conoce que la víctima no tiene consciencia de que se está cometiendo un acto sexual. Íd. Es en dicha modalidad que el Código Penal Modelo incluye los casos en los cuales se engaña a la víctima para cometer el acto lascivo. En California, el delito equivalente al de actos lascivos entre personas adultas se conoce como “sexual battery” y es un delito menos grave. Este consiste, básicamente, del “sexual assault” regulado por el Código Penal Modelo, pero puede ser cometido por cualquier medio, siempre que sea en contra de la voluntad de la persona. Véase California Penal Code Sec 243.4(e). Existe una modalidad especí-fica para cuando el acto se comete representándole fraudulentamente a la víctima que el acto se realiza con fines profesionales. íd., Sec. 243.4(c). En el caso de actos lascivos hacia menores de edad, se castiga como delito grave, según la Sección 288 del Código Penal de California. íd., See. 288.


(12) El delito de abusos deshonestos establecía que “[e]l que abusare deshones-tamente de personas de uno u otro sexo, concurriendo cualesquiera de las circuns-tancias expresadas en el artículo anterior, será castigado con la pena de prisión menor”. Art. 430 Cód. Pen. Esp. (1985). El artículo anterior al que se refiere el tipo, lo era el Artículo 429 que regulaba el delito de violación, el cual tenía tres modali-dades: (1) violación usando fuerza o intimidación; (2) violación de mujer privada de razón o de sentido, y (3) violación de mujer menor de doce años. Art. 429 Qód. Pen. Esp. (1985). Un abuso deshonesto consistía en “actos corporales externos contrarios a la moral sexual social que los prohíbe en tales circunstancias de falta de libertad en la víctima”, por ejemplo, “la sodomía, la masturbación, los besos, las caricias, [pero no] el yacimiento”. F. Muñoz Conde, Derecho Penal Parte Especial, 6ta ed., Sevilla, Publicaciones de la Universidad de Sevilla, 1985, pág. 350.


(13) El estupro se refiere al “yacimiento carnal realizado con virgen o doncella mediante engaño o seducción”. Muñoz Conde, op. cit., págs. 353-354. En España, los Artículos 434 y 435 castigaban dos tipos de estupros: (1) el de prevalimiento, el cual indicaba que “[l]a persona que tuviese acceso carnal con otra mayor de 12 años y menor de 18, prevaliéndose de su superioridad, originada por cualquier relación o situación, será castigada, como reo de estupro”, y (2) el fraudulento, el cual indicaba que “[c]omete, asimismo, estupro la persona que, interviniendo engaño, tuviere ac-ceso carnal con otra mayor de doce años y menor de dieciséis”. Arts. 434 y 435 Cód. Pen. Esp. (1985). El Artículo 436 indicaba que se castigaría con pena de multa “al que cometiere cualquier abuso deshonesto, concurriendo iguales circunstancias que las establecidas en los dos artículos precedentes”. Art. 436 Cód. Pen. Esp. (1985).


(14) La regulación de los delitos sexuales cambió con el Código Penal de España de 1995. Ahora existen dos grupos de delitos sexuales: las agresiones sexuales y los abusos sexuales, los cuales se diferencian en que en los primeros interviene la fuerza o la intimidación. Por lo tanto, los antiguos abusos deshonestos pueden ser agresio-nes sexuales o abusos sexuales, dependiendo de si intervino violencia o intimidación. El abuso deshonesto como modalidad del estupro, que se codificaba en el Artículo 436, ahora quedó codificado como un abuso sexual en el Artículo 183, el cual castiga con pena de multa al que “interviniendo engaño, cometiere abuso sexual con persona mayor de trece años y menor de dieciséis”. Art. 183 Cód. Pen. Esp. (2004).


(15) Si el Ministerio Público entendía que la prueba presentada contra el señor Lugo Fabre era constitutiva de alguna otra modalidad tipificada en el Artículo 105, debió solicitar que se enmendara la acusación para que así lo reflejara, utilizando los mecanismos que el ordenamiento le permite. Véase Regla 38(d) de Procedimiento Criminal, 34 L.P.R.A. Ap. II. No obstante, luego de emitido el fallo de culpabilidad, no puede solicitar que se aplique analógicamente la modalidad imputada a los hechos probados en el juicio.


(16) El profesor Chiesa lo explica de la manera siguiente: “Aun cuando [agresión agravada menos grave] fuera un delito menor incluido en [actos lascivos], si la acción penal por estos delitos está gobernada por términos prescriptivos distintos, surgiría la prescripción si el tiempo transcurrido entre la comisión del delito y la determina-ción de causa probable para el arresto por el delito [de actos lascivos], es mayor que el término prescriptivo para la acción penal por el delito [de agresión agravada me-nos grave].” E.L. Chiesa Aponte, Derecho procesal penal de Puerto Rico y Estados Unidos, Bogotá, Ed. Forum, 1993, Sec. 26.2, pág. 248.